Citation Nr: 1716842	
Decision Date: 05/17/17    Archive Date: 05/22/17

DOCKET NO.  08-20 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent prior to January 10, 2013, and in excess of 20 percent from January 10, 2013, for a service-connected lumbar spine disability, to include lumbar degenerative disc disease.

2.  Entitlement to an initial rating in excess of 10 percent prior to January 10, 2013, and in excess of 30 percent from January 10, 2013, for a service-connected cervical spine disability, to include cervical degenerative disc disease.

3.  Entitlement to service connection for a right shoulder disability, to include as secondary to a service-connected cervical spine disability.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. Moore, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1982 to February 2007.

This matter is before the Board of Veterans' Appeals (Board) on appeal from June 2007 and September 2008 rating decisions.  The Veteran appeared before the undersigned during a March 2017 hearing.  A transcript of that hearing is of record.  The Board previously remanded this case in May 2012 and March 2014.

The issues of increased initial ratings for lumbar and cervical spine disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the agency of original jurisdiction (AOJ).

FINDING OF FACT

It is reasonably shown that the Veteran suffers from a right shoulder disability that has been caused or aggravated by his service-connected cervical spine disability.

CONCLUSION OF LAW

The criteria for an award of service connection for a right shoulder disability have been met.  38 U.S.C.A. §§ 1110, 1131 (West 2015); 38 C.F.R. §§ 3.303, 3.304 (2017).

REASONS AND BASES FOR FINDING AND CONCLUSION

The evidence of record, including the Veteran's March 2017 testimony, his service treatment records, private treatment records, and VA treatment records, indicates that the Veteran suffers from a right shoulder disability secondary to his service-connected cervical condition.  Thus, service connection is warranted.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004) (setting forth criteria for direct service connection); see also 38 C.F.R. § 3.310(a) (2017) (secondary service connection is awarded when a disability "is proximately due to or the result of a service connected [condition].")


ORDER

Service connection is granted for a right shoulder disability.


REMAND

The Veteran should be afforded a new VA examination that accurately evaluates the current severity of his service-connected lumbar and cervical spine disabilities, including a discussion of the information required under the Court's holding in Correia v. McDonald, 28 Vet. App. 158 (2016).  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4).  VA should also seek any private and VA treatment records that remain outstanding, including records from the Spine Center/Dr. Parker (from August 2006 forward), as directed in the Board's March 2014 remand of this case.  See 38 U.S.C.A. § 5103A; Stegall v. West, 11 Vet. App. 268, 270-71 (1998).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records not already of record.

2.  After obtaining appropriate authorization, secure any relevant private treatment records identified by the Veteran, including all medical records from the Spine Center/Dr. Parker from August 2006 forward.  Appropriate efforts must be made to obtain any records so identified and authorized for release.

3.  After completing the development requested in item 1, schedule the Veteran for an orthopedic examination with an appropriate medical professional to determine the current severity of his service-connected lumbar spine disability and service-connected cervical spine disability.  The examiner must review the entire record in conjunction with the examination.  Pathology, symptoms (frequency and severity), and any associated impairment of function should be described in detail.  All indicated tests or studies should be completed.
The examination report must include ranges of motion testing, with notations as to the degree of motion at which the Veteran experiences pain.  Moreover, the examiner must test the range of motion of the right index and right middle finger in active motion, passive motion, weight-bearing, and nonweight-bearing, and, if possible, with range of motion measurements of the opposite undamaged joint.  The examiner should note any further functional limitations due to pain, weakness, fatigue, incoordination, or any other such factors.

The examiner should, if deemed safe for the Veteran and medically reasonable, administer the examination without the use of assistive devices or braces.  The examiner should indicate whether the Veteran used a brace or assistive device during the examination.  

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  

4.  After undertaking any additional development deemed appropriate, readjudicate the Veteran's pending claims in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded the opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the remanded matters.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.




______________________________________________
VICTORIA MOSHIASHWILI 
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


